Citation Nr: 0916620	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  04-29 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from July 1969 to August 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In April 2007, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing has been associated 
with the claim file.  At that time, the issue of entitlement 
to service connection for a heart disorder, which had been 
perfected for appeal, was withdrawn.  Also perfected for 
appeal but subsequently granted by the RO were claims of 
entitlement to service connection for tinnitus and Tietze's 
syndrome.  Finally, the November 2007 Board decision denied 
claims of entitlement to service connection for posttraumatic 
stress disorder, right and left ankle disability, elbow 
disability, a wrist disability, sarcomas/cysts, Dupuytren's 
contracture, a left knee disability, residuals of chills and 
fever, and a gastrointestinal disorder.  Accordingly, only 
the skin claim remains in appellate status at present time.

In November 2007 the Board remanded the skin claim for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for a skin 
condition.  In November 2007 the Board determined that 
additional development was necessary in the instant case.  
Specifically, the Board noted that at the viodeconference 
hearing of April 2007 the Veteran had submitted several 
photographs purportedly showing the current existence of a 
rash all over his body.  The RO was ordered to associate the 
photographs with the claim file.  Unfortunately, the record 
shows that no photographs have been associated with the claim 
file.  In a letter of December 2007, the RO requested that 
the Veteran send additional evidence but did not specifically 
reference the photographs noted at the April 2007 hearing.  
This letter went unanswered.  However, the duty to comply 
with the Board's remand order did not end with the unanswered 
request.  Indeed, the Board notes that the hearing transcript 
states that the Veteran submitted the photographs on the day 
of the hearing and that the same were accepted as additional 
evidence.  Therefore, the photographs were in the RO's 
possession as of the day of the hearing.  The Board's remand 
order was clear, the "AMC/RO must associate the photographs 
discussed in the transcript of the April 2007 videoconference 
hearing with the claims file."  The Board's mandate has not 
been complied with.  

Moreover, the Board's November 2007 remand also found that a 
medical opinion was necessary.  Specifically, it instructed 
the RO to obtain an opinion in which the examiner stated 
"whether it was as likely as not that the appellant's 
current skin disorder for which he is prescribed 1% Elocon is 
the same as the condition diagnosed as 'miliaria' in June 
1970.  The clinical significance of any intervals of time 
which demonstrate an absence of medical treatment should be 
discussed.  Any opinion expressed must be accompanied by a 
written rationale."  In a VA examination report of December 
2008 the examiner provided an opinion stating that the rash 
for which the patient was prescribed 1% Elocon is not caused 
by or a result of the condition diagnosed as miliaria (sic) 
in June 1970.  However, the examiner did not provide a 
rationale for the stated opinion.  Moreover, there was no 
discussion of any intervals of time which demonstrate an 
absence of medical treatment.  Additionally, the examiner had 
been requested to review the claims file, including the 
photographs.  As noted above, the photographs were not 
associated with the claim file and therefore, the examiner 
did not review them prior to rendering the opinion.  
Therefore, the Board finds that the Board's remand 
instructions have not been fully complied with.  

It is noted that remand instructions of the Board are neither 
optional nor discretionary.  Indeed, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, because the RO has not associated the 
photographs submitted at the April 2007 videoconference 
hearing and because the VA opinion of November 2008 was not 
in accordance with the Board's November 2007 remand 
instructions, additional development is required in order to 
achieve compliance with that remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should conduct a search for 
the photographs submitted at the time 
of the April 2007 videoconference 
hearing and associate them with the 
claim file.  If a search proves 
unsuccessful in locating the 
photographs, the RO should inform the 
Veteran that the photographs cannot be 
located and request that the Veteran 
resubmit copies of the same.  If the 
photographs are no longer available, 
the RO should request that the Veteran 
so state.  Any and all efforts to 
locate and obtain the photographs 
should be clearly documented in the 
claim file.  If the RO determines that 
the photographs are no longer 
available, the RO must document such 
finding and explain the reason why the 
photographs are unavailable.  

2.  After the above development has 
been completed, the claim file, 
including the photographs, if any, 
should be returned to the examiner who 
provided the December 2008 opinion for 
consideration and a new opinion.  The 
examiner should state whether the 
photographs change his opinion in any 
way.  If the new evidence changes his 
opinion, the examiner should so state 
and provide a new opinion complete with 
a written rationale.  If the opinion 
remains unchanged, he should so state.  
Furthermore, if his opinion remains 
unchanged, the examiner must provide a 
rationale for his opinion that the rash 
for which the Veteran was prescribed 1% 
Elocon is not caused by or a result of 
the condition diagnosed as miliaria in 
June 1970.  The examiner should also 
discuss the clinical significance of 
any intervals of time which demonstrate 
an absence of medical treatment.  Any 
opinion expressed must be accompanied 
by a written rationale.

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent 
Supplemental Statement of the Case.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




